Cagash FLOWERS BOGUS dP eDRA2baReaS Hot 1

ZEICHNER ELLMAN & KRAUSE LLP

1211 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10036
TEL: (212) 223-0400

MICHAEL E, SIMS
(212) 826-5328 WWW.ZEKLAW,COM

msims@zeklaw.com

March 20, 2020

VIA ECF

Hon. Philip M. Halpern

United States District Judge
United States Courthouse

500 Pearl Street

New York, New York 10007-1312

Re: TAL Properties of Pomona, LLC y. Village of Poma
Case No, 7:19-cv-06838 (PMH)

Dear Judge Halpern:

Due to logistical difficulties related to the coronavirus pandemic affecting
our firm (which is essentially closed with all attorneys and legal support staff working
remotely) and our client (who is currently abroad), we respectfully request that plaintiffs’
time to file their Amended Complaint be extended from Monday, March 23 to Friday,
March 27, 2020. Defendants’ counsel has consented to the extension. The requested
revised schedule for the Amended Complaint and the response thereto is as follows:

March 27, 2020: Amended Complaint
April 27, 2020: Defendants’ answer or motion to dismiss
May 26, 2020: Plaintiffs’ opposition to defendants’ motion, if any
June 9, 2020: Defendants’ reply in support of motion, if any
We thank the Court for its consideration of this request.
Respectfully submitted,
/s/ Michael E. Sims

Michael E.. Sims

 

 

Application granted to the extent that Plaintiffs are granted an extension until March 27, 2020 to file an
Amended Complaint. By April 27, 2020, Defendants shall answer Plaintiffs’ Amended Complaint or
exchange pre-motion letters with Plaintiffs regarding a potential motion to dismiss in accordance with
Rule 4(C) of the Court's Individual Practices.

Lilie
Dated: New York, New York
March 24, 2020 f We

{
Phitip M. Halpern
United States District Judge

 

 

 

 

 
